This cause coming on to be further considered *Page 1266 
upon a petition for rehearing filed by the Appellant, and Mr. Justice Whitfield, Mr. Justice Ellis and Mr. Justice Terrell being of the opinion that the decree of the Circuit Court should be affirmed, while Mr. Chief Justice Buford, Mr. Justice Brown and Mr. Justice Davis are of opinion that said decree should be reversed; it is therefore ordered by the Court that the decree of the Circuit Court in this cause be and the same is hereby affirmed.
All concur.